Exhibit 10.2

 

SEVERANCE AGREEMENT, GENERAL RELEASE AND

 

CONSULTING AGREEMENT

 

This Agreement is entered into by and between Charles E. Leonard (hereinafter
“Employee” or “Consultant”) and Casella Waste Systems, Inc., and its
subsidiaries and affiliates (collectively hereinafter, the “Company”) and arises
out of the Employee’s termination from employment effective January 31, 2008
(“Separation Date”).

 

WHEREAS, the Company and Employee are parties to that certain employment
agreement dated as of June 18, 2001 (the “Employment Agreement”), which, among
other matters, provided for Severance Payments and Benefits (“Severance
Payments”) to be available to Employee should pursuant to Section 4.3.2, the
Employee’s employment  be terminated for other than “Cause” as defined in the
Employment Agreement; and

 

WHEREAS, the Company has elected to terminate Employee’s employment for other
than Cause, and Company intends to make Severance Payments to Employee, and
Employee is desirous of receiving such Severance Payments, and of providing a
General Release in consideration therefor.

 

WHEREAS, the Company is desirous of receiving, and Employee is desirous of
providing, consulting services (“Consulting Services”) through the Separation
Date up to and including April 30, 2009 (the “Termination Date”).

 

NOW THEREFOR, in consideration of the foregoing premises, and the mutual
conditions, promises and covenants contained herein, the parties hereto,
intending to be legally bound, do hereby agree as follows:

 

1.                                       Severance Payments. In accordance with
the terms of the Employment Agreement, and to assist the Employee in
transitioning to a new position and in exchange for the Employee’s good faith
transitional assistance, including, but not limited to, remaining employed by
the Company through the Separation Date, and providing Consulting Services
thereafter through the Termination Date, and his execution of this Severance
Agreement including the waiver and General Release of claims that it contains,
the Company shall provide the Employee with the Severance Payments set forth in
this Section 1 of this Agreement and Section 4.3.2 of the Employment Agreement.

 

1.1                                 Severance. In consideration for the waiver
and General Release herein contained and for Employee’s employment through the
Separation Date, and Consulting Services through the Termination Date, the
Company shall pay Employee one and one quarter times (15 months) the highest
Base Salary that was paid to the Employee prior to Employee’s Separation Date
hereunder. Severance shall be disbursed to Employee in accordance with the
payment schedule (bi-weekly) that was in effect immediately prior to the
Separation Date, less any Federal and State taxes, or other withholdings for
personal benefits, as are due by Employee. The Severance will begin on the
Company’s first customary payroll date after the Separation Date.

 

1

--------------------------------------------------------------------------------


 

1.2                                 Acceleration Payment. Further in
consideration for the waiver and General Release herein contained, the Company
shall also provide Employee with an Acceleration Payment (as defined in the
Employment Agreement) equal to cash in the collective amount of any Base Salary
due the Employee prior to the Separation Date, any Bonus which Employee may have
accrued but is unpaid prior to the Separation Date, and any vacation accrued but
unpaid prior to the Separation Date. The Acceleration Payment shall be made
within fifteen (15) days after the Separation Date.

 

1.3                                 Severance Benefits. Also in consideration
for the waiver and General Release herein contained, and the Consulting Services
and Employment through the Separation Date, the Company shall continue to make
available to Employee during and through the Separation Date, and to the extent
allowed for pursuant to each benefit plan, the benefits described in Section 3.4
of the Employment Agreement. In particular, effective as of the last to occur of
the expiration of the Revocation Period or the Separation Date, Employee shall
continue receiving group medical insurance pursuant to the Federal “COBRA” law,
29 U.S.C. § 1161 et seq., all premium costs to be paid by the Company on behalf
of the Employee for a fifteen (15) month period. After the fifteen (15) month
period, and on a monthly basis for as long as, and to the extent that, the
Employee remains eligible for COBRA continuation, the Employee will pay all
COBRA premium costs. In any event, the Employee shall consult the COBRA
materials to be provided by the Company for details regarding coverage and costs
and is responsible for making a timely COBRA election.

 

1.4                                 Title to Leased Vehicle. In further
consideration hereunder, Company shall, prior to the Separation Date, purchase
and provide title to Employee for Employee’s current Company leased vehicle (GMC
Yukon).

 

1.5                                 Certainty of Payments. Unless Employee
violates a material provision of this Agreement, all cash payments described in
this Section 1 shall be committed to Employee, and while some payments may be
made as a function of time, all such payments shall be vested in Employee as of
the execution of this Agreement.

 


2. GENERAL RELEASE.


 


2.1                               THIS AGREEMENT IS IN FULL SETTLEMENT OF ANY
AND ALL CLAIMS EMPLOYEE MAY ASSERT AGAINST THE COMPANY AND ITS AFFILIATES FOR
ANY REASON.

 


2.2                               IN CONSIDERATION OF THE PROVISION OF THE
SEVERANCE PAYMENTS, WHICH THE EMPLOYEE ACKNOWLEDGES HE WOULD NOT OTHERWISE BE
ENTITLED TO RECEIVE, IN THEIR ENTIRETY, THE EMPLOYEE, ON HIS BEHALF AND ON
BEHALF OF HIS HEIRS AND ASSIGNS, HEREBY FULLY, FOREVER, IRREVOCABLY AND
UNCONDITIONALLY RELEASES, REMISES AND DISCHARGES THE COMPANY, ITS AFFILIATES AND
SUBSIDIARIES, INCLUDING ALL PREDECESSORS AND SUCCESSORS, ASSIGNS, OFFICERS,
DIRECTORS, TRUSTEES, EMPLOYEES, INSURERS, AGENTS AND ATTORNEYS, PAST AND PRESENT
(HEREINAFTER COLLECTIVELY “RELEASED PARTIES”), FROM ANY AND ALL CLAIMS, DEMANDS,
LIENS,

 

2

--------------------------------------------------------------------------------


 


AGREEMENTS, CONTRACTS, COVENANTS, ACTIONS, SUITS, CAUSES OF ACTION, OBLIGATIONS,
CONTROVERSIES, DEBTS, ATTORNEYS’ FEES, COSTS, EXPENSES, DAMAGES, JUDGMENTS,
ORDERS AND LIABILITIES, OF WHATEVER KIND OR NATURE, DIRECT OR INDIRECT, IN LAW,
EQUITY OR OTHERWISE, WHETHER NOW KNOWN OR UNKNOWN, VESTED OR CONTINGENT,
SUSPECTED OR UNSUSPECTED, WHICH THE EMPLOYEE MAY HAVE AGAINST THE RELEASED
PARTIES FOR ANY REASON, INCLUDING BUT NOT LIMITED TO ANY CLAIMS ARISING OUT OF
THE EMPLOYEE’S EMPLOYMENT BY THE COMPANY OR ITS AFFILIATES OR SUBSIDIARIES, THE
TERMINATION THEREOF, ANY CLAIMS FOR RELIEF OR CAUSES OF ACTION UNDER FEDERAL,
STATE OR LOCAL STATUTE, ORDINANCE OR REGULATION DEALING IN ANY RESPECT WITH
EMPLOYMENT AND/OR DISCRIMINATION IN EMPLOYMENT, INCLUDING, BUT NOT LIMITED TO,
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, 29 U.S.C. § 621 ET SEQ., TITLE
VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. §2000E ET SEQ., THE AMERICANS
WITH DISABILITIES ACT OF 1990, 42 U.S.C., §12101 ET SEQ., ALL AS AMENDED; ALL
CLAIMS ARISING OUT OF THE FAIR CREDIT REPORTING ACT, 15 U.S.C. §1681 ET SEQ.;
THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, 29 U.S.C § 2101 ET SEQ.;
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 (“ERISA”), 29 U.S.C. §1001
ET SEQ., ALL AS AMENDED, ALL COMMON LAW CLAIMS INCLUDING, BUT NOT LIMITED TO,
ACTIONS IN TORT, DEFAMATION AND BREACH OF CONTRACT, AND ANY CLAIM OR DAMAGE
ARISING OUT OF THE EMPLOYEE’S EMPLOYMENT WITH OR SEPARATION FROM THE COMPANY
(INCLUDING ALL CLAIMS FOR RETALIATION) UNDER ANY COMMON LAW THEORY OR ANY
FEDERAL, STATE OR LOCAL STATUTE OR ORDINANCE NOT EXPRESSLY REFERENCED ABOVE.


 


EMPLOYEE REPRESENTS THAT HE HAS NO COMPLAINT AGAINST THE COMPANY THAT ARISES
UNDER SUBJECTS DESCRIBED ABOVE IN THE WAIVER AND GENERAL RELEASE OR OTHERWISE.
EMPLOYEE AGREES THAT IF ANY COURT, TRIBUNAL OR ADMINISTRATIVE AGENCY OF
COMPETENT JURISDICTION ASSUMES OR HAS ASSUMED JURISDICTION OVER ANY SUCH
COMPLAINT, EMPLOYEE WILL PROMPTLY REQUEST IN WRITING THAT THE COURT, TRIBUNAL OR
ADMINISTRATIVE AGENCY WITHDRAW THE MATTER WITH PREJUDICE. IF ANY CLAIM, OTHER
THAN FOR A BREACH OF THIS AGREEMENT, IS BROUGHT BY EMPLOYEE UNDER THIS AGREEMENT
OR UNDER FEDERAL, STATE OR LOCAL LAW, THE COMPANY SHALL BE ENTITLED TO ITS
ATTORNEY’S FEES AND COSTS UPON PREVAILING ON SUCH CLAIM; PROVIDED, HOWEVER, THAT
NOTHING IN THIS AGREEMENT PREVENTS THE EMPLOYEE FROM FILING, COOPERATING WITH,
OR PARTICIPATING IN ANY PROCEEDING BEFORE THE EEOC (EXCEPT THAT THE EMPLOYEE
ACKNOWLEDGES THAT HE MAY NOT BE ABLE TO RECOVER ANY MONETARY BENEFITS IN
CONNECTION WITH ANY SUCH CLAIM, CHARGE OR PROCEEDING).


 


2.3                               THE EMPLOYEE EXPRESSLY ACKNOWLEDGES AND
RECITES THAT HE:  (A) ENTERED INTO THIS AGREEMENT AND GENERAL RELEASE KNOWINGLY
AND VOLUNTARILY; (B)  HAS READ AND UNDERSTANDS THIS AGREEMENT AND GENERAL
RELEASE IN ITS ENTIRETY; (C) HAS BEEN ADVISED ORALLY AND IS HEREBY ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY WITH RESPECT TO THIS AGREEMENT, AND GENERAL
RELEASE BEFORE SIGNING IT;  AND (D) HAS ELECTED TO CONSULT OR NOT CONSULT WITH
AN ATTORNEY AS A MATTER OF EMPLOYEE’S FREE EXERCISE OF HIS DISCRETION; AND
(E) HAS NOT BEEN FORCED TO SIGN THIS AGREEMENT AND RELEASE BY ANY EMPLOYEE OR
AGENT OF THE COMPANY.

 

3

--------------------------------------------------------------------------------


 


2.4                               THE EMPLOYEE EXPRESSLY ACKNOWLEDGES THAT THE
COMPANY HAS OFFERED THE EMPLOYEE TWENTY-ONE (21) DAYS, OR UNTIL THE CLOSE OF
BUSINESS FEBRUARY 12, 2008 IN WHICH TO CONSIDER THIS AGREEMENT (THE
“CONSIDERATION PERIOD”). THE EMPLOYEE MAY EXECUTE THIS AGREEMENT AT ANY TIME
PRIOR TO THE END OF THE CONSIDERATION PERIOD; AND, ACKNOWLEDGES THAT HE WAS
PROVIDED WITH THIS AGREEMENT ON JANUARY 23, 2008. FOR A PERIOD OF SEVEN (7) DAYS
FROM THE DATE OF THE EXECUTION OF THIS AGREEMENT, THE EMPLOYEE HAS THE RIGHT TO
REVOKE THIS AGREEMENT, AND FOR PURPOSES OF THIS AGREEMENT, THIS PERIOD IS
DEFINED AS THE “REVOCATION PERIOD.”  THE PARTIES AGREE THAT THIS AGREEMENT SHALL
NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN (7) DAY REVOCATION PERIOD
HAS EXPIRED. THE EXECUTED AGREEMENT SHALL BE EFFECTIVE TO COMMENCE THE
REVOCATION PERIOD, AND ANY NOTICE OF REVOCATION OF THE AGREEMENT SHALL BE
EFFECTIVE WHEN HAND DELIVERED OR WHEN SENT BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO GERALD GORMLEY, VICE PRESIDENT OF HUMAN RESOURCES, 25
GREENS HILL LANE, RUTLAND, VT  05701. EMPLOYEE FURTHER AGREES AND ACKNOWLEDGES
THAT THE OFFER BY THE COMPANY OF THIS AGREEMENT AND ITS TERMS IS EXTENDED TO THE
EMPLOYEE AND REMAINS IN EFFECT ONLY FOR THE DURATION OF THE CONSIDERATION
PERIOD. EXPIRATION OR EXTINGUISHMENT OF THE FOREGOING CONSIDERATION AND
REVOCATION PERIODS ARE A PRECONDITION TO COMPANY’S OBLIGATIONS TO PROVIDE THE
SEVERANCE PAYMENTS SET FORTH IN SECTION 1 THEREOF.


 


2.5                               THE EMPLOYEE UNDERSTANDS AND AGREES THAT BY
ENTERING INTO THIS AGREEMENT AND GENERAL RELEASE HE IS WAIVING ANY AND ALL
RIGHTS OR CLAIMS HE MIGHT HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT,
AS AMENDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT, AND THAT HE HAS RECEIVED
CONSIDERATION BEYOND THAT TO WHICH HE WAS PREVIOUSLY ENTITLED.


 


2.6                               THE EMPLOYEE HAS FULLY REVIEWED THE TERMS OF
THIS AGREEMENT, ACKNOWLEDGES THAT HE UNDERSTANDS THE TERMS OF THIS AGREEMENT AND
STATES THAT HE IS ENTERING INTO THIS AGREEMENT KNOWINGLY, VOLUNTARILY AND,
SUBJECT TO SECTION 2.1 OF THIS AGREEMENT, IN FULL SETTLEMENT OF ALL CLAIMS THAT
HE MAY HAVE AS A RESULT OF HIS EMPLOYMENT WITH OR SEPARATION OF EMPLOYMENT FROM
THE COMPANY.


 


2.7                                THE EMPLOYEE AGREES THAT AS A CONDITION FOR
PAYMENT OF THE SEVERANCE PAYMENTS, EMPLOYEE SHALL NOT AT ANY TIME MAKE ANY
NEGATIVE, FALSE, DISPARAGING, DEROGATORY, DEFAMATORY, OR HARMFUL STATEMENT IN
PUBLIC OR IN PRIVATE REGARDING THE COMPANY, ITS AFFILIATES OR SUBSIDIARIES,
CURRENT AND FORMER DIRECTORS, OFFICERS, STOCKHOLDERS, EMPLOYEES, AGENTS,
ATTORNEYS AND REPRESENTATIVES, OR REGARDING THE COMPANY’S BUSINESS AFFAIRS AND
SERVICES, BUSINESS PROSPECTS AND FINANCIAL CONDITION.


 


2.8                                EMPLOYEE FURTHER AGREES THAT, SUBJECT TO
REASONABLE COMPENSATION BY THE COMPANY FOR HIS TIME AND REIMBURSEMENT BY THE
COMPANY OF REASONABLE OUT-OF-POCKET COSTS AND EXPENSES, EMPLOYEE WILL COOPERATE
WITH THE COMPANY AND ITS COUNSEL TO THE EXTENT REASONABLE WITH RESPECT TO ANY
MATTER (INCLUDING LITIGATION, INVESTIGATION OR GOVERNMENTAL PROCEEDING) WHICH
RELATES TO MATTERS WITH WHICH

 

4

--------------------------------------------------------------------------------


 


EMPLOYEE WAS INVOLVED DURING THE TERM OF EMPLOYMENT WITH THE COMPANY. SUCH
COOPERATION SHALL INCLUDE, TO THE EXTENT REASONABLE, APPEARING FROM TIME TO TIME
AT THE OFFICES OF THE COMPANY OR THE COMPANY’S COUNSEL FOR CONFERENCES AND
INTERVIEWS AND IN GENERAL PROVIDING THE OFFICERS OF THE COMPANY AND ITS COUNSEL
WITH THE FULL BENEFIT OF EMPLOYEE’S KNOWLEDGE WITH RESPECT TO ANY SUCH MATTER.
EMPLOYEE AGREES TO RENDER SUCH COOPERATION IN A TIMELY FASHION AND AT SUCH TIMES
AS MAY BE REASONABLE AND MUTUALLY AGREEABLE TO THE PARTIES CONCERNED.

 


3.                                       CONFIDENTIAL INFORMATION. THE EMPLOYEE
ACKNOWLEDGES THAT DURING THE COURSE OF HIS AFFILIATION WITH THE COMPANY,
INCLUDING DURING THE CONSULTING PERIOD, HE HAS HAD ACCESS TO AND KNOWLEDGE OF
CERTAIN INFORMATION AND DATA WHICH THE COMPANY CONSIDERS CONFIDENTIAL AND
PROPRIETARY AND THE RELEASE OF SUCH INFORMATION OR DATA TO UNAUTHORIZED PERSONS
WOULD BE EXTREMELY DETRIMENTAL TO THE COMPANY. AS A CONSEQUENCE, THE EMPLOYEE
HEREBY AGREES AND ACKNOWLEDGES THAT HE OWES A DUTY TO THE COMPANY NOT TO
DISCLOSE, AND AGREES THAT WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, AT
ANY TIME AFTER HIS EMPLOYMENT WITH THE COMPANY, HE WILL NOT COMMUNICATE, PUBLISH
OR DISCLOSE, TO ANY PERSON ANYWHERE, OR USE, ANY CONFIDENTIAL INFORMATION (AS
HEREINAFTER DEFINED), INCLUDING THE EXISTENCE OF OR SPECIFICS OF THIS AGREEMENT.
THE EMPLOYEE WILL USE HIS BEST EFFORTS AT ALL TIMES TO HOLD IN CONFIDENCE AND TO
SAFEGUARD ANY CONFIDENTIAL INFORMATION FROM FALLING INTO THE HANDS OF ANY
UNAUTHORIZED PERSON AND, IN PARTICULAR, WILL NOT PERMIT ANY CONFIDENTIAL
INFORMATION TO BE READ, DUPLICATED OR COPIED. THE EMPLOYEE WILL RETURN TO THE
COMPANY ALL CONFIDENTIAL INFORMATION (REGARDLESS OF THE MEDIUM) IN THE
EMPLOYEE’S POSSESSION OR UNDER THE EMPLOYEE’S CONTROL AND WILL NOT RETAIN ANY
COPIES THEREOF. FOR PURPOSES HEREOF, THE TERM “CONFIDENTIAL INFORMATION” SHALL
MEAN ANY INFORMATION OR DATA USED BY OR BELONGING OR RELATING TO THE COMPANY
THAT IS NOT KNOWN GENERALLY TO THE INDUSTRY IN WHICH THE COMPANY IS OR MAY BE
ENGAGED, INCLUDING WITHOUT LIMITATION, ANY AND ALL TRADE SECRETS, PROPRIETARY
DATA AND INFORMATION RELATING TO THE COMPANY’S BUSINESS AND PRODUCTS, PRICE
LISTS, CUSTOMER LISTS, PROCESSES, PROCEDURES OR STANDARDS, INCLUDING THOSE
RELATED TO FLEET MAINTENANCE, ROUTE INFORMATION AND TECHNIQUES, KNOW-HOW,
BUSINESS AND STRATEGIC PLANS, MARKETING INFORMATION, CONCEPTS OR PLANS, MANUALS,
BUSINESS STRATEGIES, RECORDS, DRAWINGS, SPECIFICATIONS, DESIGNS, FINANCIAL
INFORMATION, PERSONNEL INFORMATION, WHETHER OR NOT REDUCED TO WRITING AND
REGARDLESS OF THE MEDIUM, OR INFORMATION OR DATA WHICH THE COMPANY ADVISES THE
EMPLOYEE SHOULD BE TREATED AS CONFIDENTIAL INFORMATION.


 


4.                                       COVENANT NOT TO COMPETE OR SOLICIT
CUSTOMERS OR EMPLOYEES.


 

4.1                                Covenant Not to Compete. The Employee
acknowledges that he, at the expense of the Company, has been and will be
specially trained in the business of the Company, has established and will
continue to establish favorable relations with the customers, clients and
accounts of the Company, and will have access to trade secrets of the Company.
Therefore, in consideration of such training and relations and to further
protect trade secrets, directly or indirectly, of the Company, the Employee
agrees that during the term of his employment by the Company, and up to and
including through the Termination Date, he will not, directly or indirectly,
within a radius of one hundred (100) miles of any Company facility or office, as
currently located in the states of Maine, Vermont, New Hampshire, New York and
Massachusetts without the express written consent of the Company:

 

5

--------------------------------------------------------------------------------


 

(a)                                  own or have any interest in or act as an
officer, director, partner, principal, employee, agent, representative,
consultant or independent contractor of, or in any way assist in, any business
located in or doing business in any area within one hundred (100) miles of any
facility or offices of the Company during the term of the Employee’s
employment,  by the Company which is engaged, directly or indirectly, in (i) the
solid waste collection, processing, transferring or disposal business, (ii) the
utilization of recyclable materials business or (iii) any other business the
Company is engaged in or proposes to engage in on the date this Agreement is
terminated, including, without limitation, fuel, energy, or power production
businesses using waste as a component thereof (the businesses described in
clauses (a)(i), (ii) and (iii) are collectively referred to as the “Competitive
Businesses”); provided, however, that notwithstanding the above, the Employee
may own, directly or indirectly, solely as an investment, securities of any such
person which are traded on any national securities exchange or NASDAQ if the
Employee (A) is not a controlling person of, or a member of a group which
controls, such person and (B) does not, directly or indirectly, own 5% or more
of any class of securities of such person;

 

(b)                                 solicit clients, customers (who are, are
proposed to be, or were customers of the Company, or were prospects to be
customers of the Company, within the twelve (12) months prior to the Separation
Date) or accounts of the Company for, on behalf of or otherwise related to any
such Competitive Businesses or any products related thereto; or

 

(c)                                  solicit, employ or in any manner influence
or encourage any person who is or shall be in the employ or service of the
Company to leave such employ or service.

 


4.2                                REASONABLENESS OF RESTRICTIONS. EMPLOYEE
ACKNOWLEDGES THAT THE COVENANTS IN SECTIONS 3 AND 4 ARE REASONABLE IN RELATION
TO THE SEVERANCE PAYMENTS BY THE COMPANY PURSUANT TO SECTION 1 OF THIS
AGREEMENT, THE BUSINESS IN WHICH COMPANY IS ENGAGED, THE POSITION EMPLOYEE HAS
BEEN AFFORDED WITH COMPANY, AND EMPLOYEE’S KNOWLEDGE OF COMPANY’S BUSINESS, AND
THAT COMPLIANCE WITH SUCH COVENANTS WILL NOT PREVENT EMPLOYEE FROM PURSUING
EMPLOYEE’S LIVELIHOOD.

 

5.                                      Assignment of Inventions. If, during the
course of performance of his duties under this Agreement, or within a period of
two (2) years thereafter, Employee makes any invention or discovery arising out
of or resulting from his employment hereunder, Employee shall furnish Employer
with full and complete information on such invention or discovery and shall,
upon request of Employer and without further compensation, assign the entire
right, title and interest thereto, together with all rights to patents thereon,
to Employer; authorize Employer to apply for Letters of Patent for said
discovery or invention in any and all countries in its own name or in any name
at its election, and Employee shall further, upon the request of Employer and at
Employer’s expense, recite and deliver, or procure the execution and delivery
of, any and all

 

6

--------------------------------------------------------------------------------


 

rightful oaths, applications for patents and other papers and generally do all
lawful acts for said Employer, its successors, assigns or legal representatives
to obtain and enforce patent protection on said invention in all countries.

 


6.                                      CONSULTING SERVICES.


 

6.1                                On the terms and conditions hereafter set
forth, Company retains Employee as a Consultant and Employee (hereinafter
“Consultant”) accepts such consulting arrangement:

 

6.2                                The term of this Consulting arrangement shall
be for fifteen (15) months commencing on the Separation Date and ending on the
Termination Date (“Term”).

 

6.3                               The general scope of Consultant’s obligations
hereunder shall be to serve in a consultative/advisory capacity for Company upon
its request and to perform such other duties in accordance therewith as mutually
agreed upon and pursuant to a mutually agreed upon scope of work.

 

6.4                                During the Term, when requested by Company
and as agreed to by the Consultant, the Consultant shall devote such time as
necessary and use his best efforts to advance the business and welfare of
Company, its subsidiaries and affiliates, and to discharge any other duties
mutually agreed upon pursuant to the above-referenced scope of work. He shall
perform faithfully and competently such duties as may be mutually agreed to him
hereunder.

 

6.5                                During the Term, and in addition to the
Severance Agreement, Consultant shall remain eligible to exercise any Company
stock options issued pursuant to the respective fully executed Option Agreements
attached hereto as Exhibit A in accordance with the terms and conditions herein,
except that to the extent that any term and condition herein differs from the
provisions of Exhibit A (e.g. the non-compete language), the terms and
conditions herein shall supersede those in Exhibit A; however, under no
circumstance shall Consultant be eligible to exercise any Company option beyond
the respective Final Exercise Dates defined in the Option Agreement.

 


7.                                      SPECIFIC PERFORMANCE. RECOGNIZING THAT
IRREPARABLE DAMAGE WILL RESULT TO THE COMPANY IN THE EVENT OF THE BREACH OR
THREATENED BREACH OF ANY OF THE FOREGOING COVENANTS AND ASSURANCE BY THE
EMPLOYEE CONTAINED IN SECTIONS 3 OR 4 HEREOF, AND THAT THE COMPANY’S REMEDIES AT
LAW FOR ANY SUCH BREACH OR THREATENED BREACH WILL BE INADEQUATE, THE COMPANY AND
ITS SUCCESSORS AND ASSIGNS, IN ADDITION TO SUCH OTHER REMEDIES WHICH MAY BE
AVAILABLE TO THEM, SHALL BE ENTITLED TO AN INJUNCTION, INCLUDING A MANDATORY
INJUNCTION, TO BE ISSUED BY ANY COURT OF COMPETENT JURISDICTION ORDERING
COMPLIANCE WITH THIS AGREEMENT OR ENJOINING AND RESTRAINING THE EMPLOYEE, AND
EACH AND EVERY PERSON, FIRM OR COMPANY ACTING IN CONCERT OR PARTICIPATION WITH
HIS, FROM THE CONTINUATION OF SUCH BREACH.

 

7

--------------------------------------------------------------------------------


 


8.                                      MISCELLANEOUS.


 


8.1                               POTENTIAL UNENFORCEABILITY OF ANY PROVISION.
THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO SEEK
ADVICE OF COUNSEL IN CONNECTION WITH THIS AGREEMENT. IF A FINAL JUDICIAL
DETERMINATION IS MADE THAT ANY PROVISION OF THIS AGREEMENT IS AN UNENFORCEABLE
RESTRICTION AGAINST THE EMPLOYEE, THE PROVISIONS HEREOF SHALL BE RENDERED VOID
ONLY TO THE EXTENT THAT SUCH JUDICIAL DETERMINATION FINDS SUCH PROVISIONS
UNENFORCEABLE, AND SUCH UNENFORCEABLE PROVISIONS SHALL AUTOMATICALLY BE
RECONSTITUTED AND BECAME A PART OF THIS AGREEMENT, EFFECTIVE AS OF THE DATE
FIRST WRITTEN ABOVE, TO THE MAXIMUM EXTENT IN FAVOR OF THE COMPANY THAT IS
LAWFULLY ENFORCEABLE. A JUDICIAL DETERMINATION THAT ANY PROVISION OF THIS
AGREEMENT IS UNENFORCEABLE SHALL IN NO INSTANCE RENDER THE ENTIRE AGREEMENT
UNENFORCEABLE, BUT RATHER THE AGREEMENT WILL CONTINUE IN FULL FORCE AND EFFECT
WITH ANY UNENFORCEABLE PROVISION REVISED TO THE MAXIMUM EXTENT PERMITTED BY LAW.


 


8.2                               AMENDMENT; WAIVER. THIS AGREEMENT MAY BE
AMENDED, MODIFIED, SUPERSEDED, CANCELLED, RENEWED OR EXTENDED AND THE TERMS OF
COVENANTS HEREOF MAY BE WAIVED, ONLY BY WRITTEN INSTRUMENT EXECUTED BY THE PARTY
AGAINST WHOM SUCH MODIFICATION OR WAIVER IS SOUGHT TO BE ENFORCED. THE FAILURE
OF EITHER PARTY AT ANY TIME OR TIMES TO REQUIRE PERFORMANCE OF ANY PROVISION
HEREOF SHALL IN NO MANNER AFFECT THE RIGHT AT A LATER TIME TO ENFORCE THE SAME.
NO WAIVER BY EITHER PARTY OF THE BREACH OF ANY TERM OR COVENANT CONTAINED IN
THIS AGREEMENT, WHETHER BY CONDUCT OR OTHERWISE, IN ANY ONE OR MORE INSTANCES,
SHALL BE DEEMED TO BE, OR CONSTRUED AS, A FURTHER OR CONTINUING WAIVER OF ANY
SUCH BREACH, OR A WAIVER OF THE BREACH OF ANY OTHER TERM OR COVENANT IN THIS
AGREEMENT.


 


8.3                               BENEFIT AND BINDING EFFECT. THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF
THE COMPANY, BUT SHALL BE PERSONAL TO AND NOT ASSIGNABLE BY THE EMPLOYEE;
PROVIDED, HOWEVER, NOTHING HEREIN SHALL PRECLUDE SEVERANCE AND ACCELERATION
PAYMENT BEING MADE TO EMPLOYEE’S/CONSULTANT’S WRITTEN DESIGNEE OR SPOUSE, AS
CONTEMPLATED IN SECTION 4.1 OF THE EMPLOYMENT AGREEMENT DUE TO
EMPLOYEE’S/CONSULTANT’S DEATH. THE COMPANY MAY ASSIGN ITS RIGHTS, TOGETHER WITH
ITS OBLIGATIONS, TO ANY CORPORATION WHICH IS A DIRECT OR INDIRECT WHOLLY-OWNED
SUBSIDIARY OF THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
RELEASED FROM ITS OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
EMPLOYEE, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


8.4                               GOVERNING LAW; VENUE. THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF VERMONT REGARDLESS OF THE LAWS THAT MIGHT
BE APPLICABLE UNDER PRINCIPLES OF CONFLICTS OF LAW.


 


8.5                               COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED
AND DELIVERED SHALL BE AN ORIGINAL BUT ALL SUCH COUNTERPARTS TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT. EACH COUNTERPART MAY CONSIST OF TWO
COPIES HEREOF EACH SIGNED BY ONE OF THE PARTIES HERETO.

 

8

--------------------------------------------------------------------------------


 


8.6                               HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE
FOR REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS AGREEMENT.


 


8.7                               ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES
THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF, SUPERSEDING ALL NEGOTIATIONS, PRIOR DISCUSSIONS AND PRELIMINARY
AGREEMENTS. NO SUBSEQUENT MODIFICATIONS MAY BE MADE TO THIS AGREEMENT EXCEPT BY
SIGNED WRITING OF THE PARTIES.

 

9.                                      Consent to Jurisdiction and Court Trial.

 

Consent to Jurisdiction and Court Trial. Both the Company and the Employee:
(i) irrevocably submit to the jurisdiction of the courts of Vermont for the
purpose of any suit or other proceeding arising out of or based upon this
Agreement or the subject matter hereof and agree that any such proceeding shall
be brought or maintained only in such court; (ii) waive its or Employee’s right
to a jury trial and agrees that any such suit or other proceeding arising out of
or based upon the Agreement or the subject matter hereof shall be tried by the
Court without a jury; and (iii) waive, to the extent not prohibited by
applicable law, and agree not to assert in any such proceeding, any claim that
it or he is not subject to the jurisdiction of the above-named courts, that
Employee or it is immune from injunctive relief, that any such proceeding
brought or maintained in a court provided for above may not be properly brought
or maintained in such court, should be transferred to some other court or should
be stayed or dismissed by reason of the pendency of some other proceeding in
some other court, or that this Agreement or the subject matter hereof may not be
enforced in or by such court. Additionally, in any action, proceeding or lawsuit
filed by or on behalf of Employee in breach of Paragraph 2.2, the General
Release provision of this Agreement, Employee shall pay the Company for its
reasonable attorneys’ fees and costs incurred in connection therewith.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

CASELLA WASTE SYSTEMS, INC.:

EMPLOYEE:

 

 

 

 

By:

     /s/ John W. Casella

 

            /s/ Charles E. Leonard

 

Name: John W. Casella

Name: Charles E. Leonard

Title: Chairman & CEO

           An Individual

 

 

Date:

January 23, 2008

 

Date:

      January 23, 2008

 

 

9

--------------------------------------------------------------------------------